EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Justin Mullen (Reg. No. 74,567) on March 26, 2021.

1. (Currently Amended) A method for integrating a dynamic Business Logic (BL) Database (DB) with a Human Machine Interface (HMI) application, the method comprising: 
receiving, by a Database (DB) development tool, a Business Logic (BL) specification from one or more BL input sources, wherein the BL specification comprises BL data and one or more parameters associated with the BL data;
generating, by the DB development tool, one or more state charts of the BL data from the BL specification; 
developing, by the DB development tool, a dynamic BL DB based on the one or more parameters and the one or more state charts, wherein the dynamic BL DB comprises the BL data of the BL specification, wherein the BL data comprises data associated with a logic of the HMI application and a logic of a view of the HMI application; 
updating, by the DB development tool, the BL data in the dynamic BL DB when the BL data in the BL specification is updated; 
testing, by the DB development tool, the dynamic BL DB, wherein the testing comprises performing an independent test on updated BL data; and 


7. (Currently Amended) The method of claim 1, wherein the one or more parameters comprises at least one of a control logic for controlling a view of the HMI application and behavior of [[a]] the HMI application based on one or more events, wherein the one or more parameters are controlled based on events triggered by at least one of a user, the BL DB development tool, cost associated in implementing the BL, and complexity in implementing the BL.

8. (Currently Amended) A dynamic Business Logic (BL) Database (DB) development tool for integrating with a Human Machine Interface (HMI) application, comprising: 
a processor; and 

receive a Business Logic (BL) specification from one or more BL input sources, wherein the BL specification comprises BL data and one or more parameters associated with the BL data; 
generate one or more state charts of the BL data from the BL specification;
develop a dynamic BL DB based on the one or more parameters and the one or more state charts, wherein the dynamic BL DB comprises the BL data of the BL specification, wherein the BL data comprises data associated with a logic of the HMI application and a logic of a view of the HMI application; update the BL data in the dynamic BL DB when the BL data in the BL specification is updated; 
test the dynamic BL DB, wherein the testing comprises performing an independent test on the updated BL data; and 
integrate the dynamic BL DB with [[a]] the HMI application utilizing the BL data to implement the BL, wherein the HMI application retrieves the updated BL data from the dynamic BL DB for implementing updated BL, the processor executable instructions, further causes the processor to integrate the dynamic BL DB with the HMI application with a predefined view, wherein the predefined view is decoupled from the BL, and wherein the HMI application retrieves the updated BL data without affecting the predefined view of the HMI application, and wherein integrating the dynamic BL DB with the HMI application comprises event translation, business function implementation, and state controller generation, wherein the business function implementation is performed using a guard function, an action function, and a state function, and wherein the guard 

14. (Currently Amended) The dynamic BL DB of claim 8, wherein the one or more parameters comprises at least one of a control logic for controlling a view of the HMI application and behavior of the HMI application based on one or more events, wherein the one or more parameters are controlled based on events triggered by at least one of a user, the BL DB development tool, cost associated in implementing the BL, and complexity in implementing the BL.

15. (Currently Amended) A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising: 
receiving a Business Logic (BL) specification from one or more BL input sources, wherein the BL specification comprises BL data and one or more parameters associated with the BL data; 
generating one or more state charts of the BL data from the BL specification;
developing a dynamic BL DB based on the one or more parameters and the one or more state charts, wherein the dynamic BL DB comprises the BL data of the BL specification, wherein the BL data comprises data associated with a logic of the HMI application and a logic of a view of the HMI application; 
updating the BL data in the dynamic BL DB when the BL data in the BL specification is updated; 
test the dynamic BL DB, wherein the testing comprises performing an independent test on the updated BL data; and 
integrating the dynamic BL DB with [[a]] the HMI application utilizing the BL data to implement the BL, wherein the HMI application retrieves the updated BL data from the dynamic BL DB for implementing updated BL, wherein integrating further comprises integrating the dynamic BL DB with the HMI application with a predefined view, wherein the predefined view is decoupled from the BL, and wherein the HMI application retrieves the updated BL data without affecting the predefined view of the HMI application, and wherein integrating the dynamic BL DB with the HMI application comprises event translation, business function implementation, and state controller generation, wherein the business function implementation is performed using a guard function, an action function, and a state function, and wherein the guard function is implemented using a platform interface that uses data from a data pool associated with the HMI application.

16. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the BL specification is in a BL specification format.

17. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the one or more state charts are generated using a modeling tool, wherein each of the one or more state charts comprises a plurality of state transitions indicating the BL.

18. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the dynamic BL DB is updated using one or more queries, and wherein each of the one or more queries is configured to perform an action.

19. (Currently Amended) The non-transitory computer readable medium of claim 18, wherein the action comprises at least one of an entry function, an exit function, a do function, and a transition function.

21. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the one or more parameters comprises at least one of a control logic for controlling a view of the HMI application and behavior of the HMI application based on one or more events, wherein the one or more parameters are controlled based on events triggered by at least one of a user, the BL DB development tool, cost associated in implementing the BL, and complexity in implementing the BL.







Remarks
Claims 1, 7, 8, 14, 15-19, and 21 have been amended. Claim 6, 13, and 20 have been canceled. Thus, claims 1-5, 7-12, 14-19, and 21 (renumbered 1-18) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the December 10, 2020 Office Action, inter alia, claims 1, 2, 6, 7, 8, 9, 13, 14, 15, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bharthulwar et al U.S. Patent Publication (2017/0083290; hereinafter: Bharthulwar) in view of Aigner et al. U.S. Patent (2004/0187140; hereinafter: Aigner) and further in view of McIntyre et al. U.S. Patent Publication (2008/0092131; hereinafter: McIntyre) and further in view of Krajewski et al. U.S. Patent Publication (2008/0189637; hereinafter: Krajewski)	
Bharthulwar, Aigner, Mclntyre, and Krajewski, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claims 1, 9, and 15, wherein integrating the dynamic BL DB with the HMI application comprises event translation, business function implementation, and state controller generation, wherein the business function implementation is performed using a guard function, an action function, and a state function, and wherein the guard function is implemented using a platform interface that uses data from a data pool associated with the HMI application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152